PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of
MAY, DAVID CLEVELAND, et al.
Application No.: 15/025,341
Filed:  March 28, 2016
Attorney Docket No.: 32251-252948 
  
:
:
:               DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), file January 25, 2021, to revive the above-identified application and the notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed February 18, 2021.  

The petition under 37 CFR 1.137(a) to revive the application is GRANTED.

The above-identified application became abandoned for the reasons set forth in the notice of abandonment mailed December 01, 2020. 
The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on April 20, 2020; (2) the petition fee set forth in 37 CFR 1.17(m) of $2,100; and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted.
The status of the above-identified application will be returned to its status immediately prior to the notice of abandonment mailed December 01, 2020. The application is being forwarded to the Office of Data Management for further proceedings in accordance with this decision. 

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.


Request for acceptance of a fee deficiency submission under 37 CFR 1.28(c)


This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed February 18, 2021.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.
This application is no longer entitled to small entity status.  Accordingly, all future fees paid in this application must be paid at the undiscounted rate.  

Inquiries related to this communication should be directed to Petitions Examiner Jason Olson at (571) 272-7560. 



/Dale A. Hall/Paralegal Specialist, OPET